UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7781



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


MARK EARL JONES,

                                           Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-570-BR)


Submitted:   June 30, 2005                 Decided:   July 11, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Michelle T. Fuseyamore, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mark      Earl   Jones      was    sentenced    to    nine     years    of

imprisonment in 1990 for bank robbery and use of a firearm in the

commission of a crime of violence.              Jones was released in 1998 but

thereafter had his supervised release revoked and was sentenced to

twenty-four months of incarceration.                (J.A. 21, 23).        Jones was

diagnosed with schizophrenia and upon motion of the Government was

committed to the custody of the Attorney General under 18 U.S.C.

§ 4246 (2000).        In 2002, Jones was conditionally released from his

civil commitment under § 4246(e).              Jones’ conditional release was

revoked in April 2003.

            In December of 2003, Jones sought a hearing to again

review whether he could be discharged from the custody of the

Attorney General under 18 U.S.C. § 4247(h) (2000).                       Following a

hearing    on   the    motion,    the    district      court   found     that    Jones

continued to meet the criteria for commitment under § 4246.                      Jones

appeals, arguing that he has met the requirements for release from

his civil commitment.

            We do not find that the district court clearly erred in

its   factual      determination        that    Jones    failed    to     meet     the

requirements for release from custody.                  See 18 U.S.C. § 4246(e)

(2000); United States v. Cox, 964 F.3d 1431, 1433 (4th Cir. 1992)

(stating    general      review   standard       for    factual   findings       under

§ 4246).    Accordingly, we affirm.            We dispense with oral argument


                                        - 2 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -